Citation Nr: 1808327	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for xerosis cutis.

2.  Entitlement to service connection for bilateral pterygium. 

3.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome post left hand release surgery.

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis. 

5.  Entitlement to an initial rating in excess of 10 percent for right elbow degenerative arthritis.

6.  Entitlement to an initial rating in excess of 10 percent for left elbow degenerative arthritis.

7.  Entitlement to increased ratings for cervical spine degenerative arthritis and degenerative disc disease, evaluated as noncompensable prior to November 5, 2012, and 10 percent disabling since November 5, 2012. 

8.  Entitlement to an initial rating in excess of 10 percent for right elbow supination/pronation impairment. 

9.  Entitlement to an initial rating in excess of 10 percent for left elbow supination/pronation impairment. 

10.  Entitlement to a compensable rating for scars (x3) status post-right knee surgery. 

11.  Entitlement to an increased rating in excess of 10 percent for carpal tunnel syndrome of the right wrist. 

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active air service from January 1986 to June 1986, January 1991 to March 1991, January 2004 to September 2007, and July 2008 to August 2009. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2015, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that the Veteran also filed a Notice of Disagreement (NOD) with a decision that denied the waiver of recovery of an overpayment of disability compensation benefits.  A review of the claims file indicates that the AOJ contacted the Veteran and explained how the debt was created and that VA could not pay disability benefits during a period of active duty.  The Veteran indicated that he understood and considered the issue resolved, i.e., the appeal withdrawn.  The AOJ sent him a letter confirming the telephone conversation and the withdrawal of the appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In August 2015, the Board remanded the claims of entitlement to service connection for xerosis cutis; increased ratings for right and left elbow supination/pronation impairment, right knee scars, right wrist carpal tunnel syndrome; and TDIU.  The Board instructed the AOJ to issue a Statement of a Case (SOC) with respect to those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  A review of the record indicates that a SOC was not issued.  Therefore, a remand is necessary to ensure compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, once development was completed, the AOJ was instructed to readjudicate the issues on appeal based on additional evidence received since the October 2010 SOC and, if any claimed remained denied, issue a Supplemental SOC (SSOC).  As this was not done, a remand is necessary to ensure compliance.  See Stegall.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran an SOC on the issues of entitlement to service connection for xerosis cutis; to increased ratings for entitlement to higher ratings for right elbow supination/pronation impairment, left elbow supination/pronation impairment, scars (x3) status post-right knee surgery, carpal tunnel syndrome of the right wrist; and to TDIU.  The AOJ should return this issue to the Board only if the Veteran files a timely substantive appeal.

2.  After completing the above, and any other development as may necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence obtained since the issuance of the October 2010 SOC, to include the VA treatment records, private treatment records, SSA records, and April 2013 VA examinations.  If any claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




